Case: 20-20129     Document: 00515706298         Page: 1     Date Filed: 01/13/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                  No. 20-20129
                                                                      January 13, 2021
                                Summary Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk
   Thomas A. Willbern, III,

                                                           Plaintiff—Appellant,

                                       versus

   Bayview Loan Servicing, L.L.C.,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:18-cv-4363


   Before Jolly, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          Plaintiff-appellant Thomas Willbern filed suit against defendant-
   appellee Bayview Loan Servicing, LLC, in Harris County, Texas. Mr.
   Willbern sought a temporary restraining order and a temporary injunction to
   prevent Bayview from foreclosing on his residence, located at 15302


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20129      Document: 00515706298          Page: 2    Date Filed: 01/13/2021




                                    No. 20-20129


   Lakeview Drive, Houston, Texas 77040. Bayview removed the case to federal
   court based on diversity jurisdiction and soon moved for summary judgment.
   The district court granted Bayview’s motion and dismissed Mr. Willbern’s
   suit. For the reasons below, we affirm.
                                         I.
          We review the grant of summary judgment de novo. Boren v. U.S. Nat.
   Bank Ass’n, 807 F.3d 99, 103 (5th Cir. 2015). Mr. Willbern, and his wife,
   executed a $300,000.00 promissory note to purchase the Houston residence.
   After a series of assignments, the note, which was secured by an underlying
   deed of trust on the residence, was assigned to Bayview in 2017.
          But the issues with the loan began back in August 2010 when Chase
   Home Finance, then owner of the loan, accelerated repayment after Mr.
   Willbern missed several monthly payments. Chase, however, did not follow
   through with the acceleration and foreclosure. This failure to foreclose leads
   Mr. Willbern to argue that the applicable four-year statute of limitations ran
   and that Bayview cannot now foreclose on the property.
          Texas does indeed have a four-year statute of limitations for
   foreclosure actions. Rose v. Select Portfolio Servicing, Inc., 945 F.3d 226, 229
   (5th Cir. 2019). And under Texas law, notice of intent to accelerate a loan
   repayment can trigger the start of the four-year window. Holy Cross Church of
   God in Christ v. Wolf, 44 S.W.3d 562, 565–67 (Tex. 2001). In order to start
   the four-year clock, the loan holder must send both a clear and unequivocal
   notice of intent to accelerate and a notice of acceleration. Boren, 807 F.3d at
   104 (citing EMC Mortg. Corp. v. Window Box Association, Inc., 264 S.W.3d,
   335–36 (Tex. App. 2008)). While Chase sent a notice of intent to accelerate
   in August 2010 and followed up with a letter from its lawyer demanding full
   repayment, the record shows that Chase abandoned its 2010 acceleration




                                          2
Case: 20-20129      Document: 00515706298           Page: 3   Date Filed: 01/13/2021




                                     No. 20-20129


   efforts before the four-year statute of limitations ran and that it never
   attempted another acceleration.
          A lender may unilaterally abandon acceleration either expressly or
   impliedly, through conduct inconsistent with a claim to the right. Boren, 807
   F.3d at 104–06; G.T. Leach Builders, LLC v. Sapphire V.P., LP, 458 S.W.3d
   502, 511 (Tex. 2015). “The request for payment of less than the full
   obligation—after initially accelerating the entire obligation—[is] an
   unequivocal expression of the bank’s intent to abandon or waive its initial
   acceleration.” Martin v. Fannie Mae, 814 F.3d 315, 318 (5th Cir. 2016).
   Within the Fifth Circuit, notices seeking less than the total amount due after
   acceleration show a clear and unequivocal intent to abandon acceleration. See
   id.; Boren, 807 F.3d at 105.
          The statute of limitations did not run here because on August 29,
   2013, Chase attempted to initiate a repayment plan which broke the amount
   owed into quarterly payments of less than the full amount due. Chase also
   sent a notice in March 2014 requesting $225,690.26, of the $233,648.92
   owed, to bring the account current. Neither Chase nor Bayview sent another
   notice of intent to accelerate or a notice of acceleration like those Chase sent
   in 2010. For its part, Bayview attempted to implement a proposed modified
   repayment plan in April 2018 and took no actions that could cause potential
   statute of limitations issues. Chase’s 2013 proposed repayment plan and its
   2014 request for less than the full amount owed evidence an intent to abandon
   its 2010 acceleration. Consequently, the statute of limitations on Bayview’s
   current foreclosure action did not run.
                                         II.
          Mr. Willbern takes issue with the district court’s reliance on business
   records that were submitted by Bayview but originally created by Chase. He
   claims they are hearsay and inadmissible under the business records




                                          3
Case: 20-20129      Document: 00515706298           Page: 4     Date Filed: 01/13/2021




                                     No. 20-20129


   exception because Bayview’s affiant did not have adequate knowledge of the
   Chase records.
          Federal Rule of Evidence 803 allows business records to be admitted
   if a witness can testify that the records are integrated into a company’s
   records and relied upon in its day-to-day operations. Fed. R. Evid.
   803(6)(D). This is so even if the documents were originally created by
   another entity. Air Land Forwarders, Inc. v. United States, 172 F.3d 1338, 1343
   (Fed. Cir. 1999). “There is no requirement that the witness who lays the
   foundation be the author of the record[s] or be able to personally attest to
   [their] accuracy.” United States v. Duncan, 919 F.2d 981, 986 (5th Cir. 1990).
   “Indeed, business records produced by another but integrated into the
   records of the party offering them are admissible.” Chilmark Fin. Co. v.
   Spinks Joint Venture, 87 F.3d 1312, 1312 (5th Cir. 1996) (per curiam).
          Ms. Leticia Sanchez, a Bayview employee, averred that she had
   personal knowledge of the business records, that the records were kept in the
   usual course of business, that the prior servicer files had been incorporated
   into Bayview’s own records, and that Bayview relies upon their accuracy.
   That Ms. Sanchez was not a Chase employee does not, by itself, render the
   records inadmissible. Since there is no evidence that the documents are
   untrustworthy, Ms. Sanchez’s affidavit authenticates the Chase records and
   makes them admissible. See, e.g., Crear v. Select Portfolio Servicing Inc., 760 F.
   App’x 291, 295 (5th Cir. 2019) (declaration of current servicer authenticated
   letters sent by prior servicers). Accordingly, the district court did not abuse
   its discretion in admitting them. See Painter v. Suire, 650 F. App’x 219, 224
   (5th Cir. 2016) (noting that evidentiary rulings are reviewed for abuse of
   discretion).




                                           4
Case: 20-20129        Document: 00515706298              Page: 5      Date Filed: 01/13/2021




                                         No. 20-20129


                                              III.
           Mr. Willbern also filed a supplemental original petition that the
   district court did not consider because he did not obtain leave to file it.
   Federal Rule of Civil Procedure 15 requires a party wishing to file an amended
   complaint or a supplemental petition to seek leave from the court before
   doing so. Fed. R. Civ. P. 15(a) & (d). Mr. Willbern argues that the
   scheduling order allowed him to amend pleadings up until July 1, 2019, and
   since he filed the supplemental petition on July 1, 2019, the district court
   made a reversable error by not considering it.
           We disagree. The scheduling order in no way modified Rule 15’s
   requirements that parties must seek permission from the court before filing
   amended and supplemental pleadings. All it did was ask that amendments be
   made before July 1, 2019, so that the parties could proceed with discovery in
   an orderly fashion. Nothing in the scheduling order suggested that the district
   court would accept supplemental pleadings as a matter of course.
           Mr. Willbern also takes issue with the district court’s refusal to
   consider a claim regarding title to the deed of trust. But that claim was
   included only in the supplemental petition and the response to the motion for
   summary judgment. It was therefore not properly before the district court. 1
   See, e.g., Hoffman v. L & M Arts, 838 F.3d 568, 576 (5th Cir. 2016) (“A claim




           1
            Even if Mr. Willbern were allowed to amend his complaint and argue that title to
   the deed of trust did not vest with Bayview, it is not clear that he would have standing to
   challenge the transfer because under Texas law, “facially valid assignments cannot be
   challenged for want of authority except by the defrauded assignor.” Reinagel v. Deutsche
   Bank Nat’l Trust Co., 735 F.3d 220, 228 (5th Cir. 2013). So, it appears that the party with
   standing to challenge the assignment would be the party who allegedly lost its interest in
   the deed of trust, not Mr. Willbern.




                                               5
Case: 20-20129        Document: 00515706298        Page: 6   Date Filed: 01/13/2021




                                    No. 20-20129


   which is not raised in the complaint but rather, is raised in a response to a
   motion for summary judgment is not properly before the court.”).
                                        IV.
          Finally, Mr. Willbern filed a Rule 59(e) motion asking the district
   court to amend the judgment to a partial summary judgment and leave the
   unpleaded claim regarding the title to the deed of trust to be resolved. The
   motion also asked the district court to set aside the judgment in its entirety
   due to a perceived question of fact related to the abandonment of acceleration
   and the introduction of Chase’s business records.
          The district court said that the motion did not contain newly
   discovered evidence. Since Mr. Willbern did not present new evidence in his
   motion, and the district court did not consider new evidence, we review the
   denial of the Rule 59 motion for abuse of discretion. See Grant v. Harris Cty.,
   794 F. App’x 352, 358 (5th Cir. 2019) (citing Templet v. HydroChem Inc., 367
   F.3d 473, 477 (5th Cir. 2004)). A Rule 59(e) motion to amend calls into
   question the correctness of the judgment and serves the narrow purpose of
   allowing a party to correct manifest errors of law or fact or to present newly
   discovered evidence. In re Transtexas Gas Corp., 303 F.3d 571, 581 (5th Cir.
   2002); Waltman v. Int’l Paper Co., 875 F.2d 468, 473 (5th Cir. 1989). The
   Rule 59(e) standard favors the denial of motions to alter or amend a
   judgment. Southern Constructors Group, Inc. v. Dynalectric Co., 2 F.3d 606, 611
   (5th Cir. 1993).
          A Rule 59(e) motion is inappropriate to relitigate old matters or raise
   arguments or claims “that could, and should, have been made before the
   judgment issued.” Marseilles Homeowners Condo. Ass’n v. Fidelity Nat. Ins.
   Co., 542 F.3d 1053, 1058 (5th Cir. 2008). Here, there were no changes in the
   law, there was no new evidence introduced, and as discussed above, nothing
   indicates that the district court made a manifest error of law or fact.




                                         6
Case: 20-20129     Document: 00515706298           Page: 7   Date Filed: 01/13/2021




                                    No. 20-20129


   Therefore, Mr. Willbern failed to show that there was a ruling which the
   district court should alter or amend.
                                           V.
          The judgment of the district court is AFFIRMED.




                                           7